DETAILED ACTION
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8, 10-13, 16-18, 21, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2009/0222044 (Gorek) in view of U.S. Patent Application Publication No. 2014/0330315 (Butler).
Regarding claims 1-3, 8, and 22, Gorek discloses a bone anchor (100/200) comprising:  a shank (20) for anchoring to a bone or a vertebra; and a receiving part (10/13/8) for receiving a rod for coupling the rod to the shank, the receiving part having a central axis and comprising a base (see marked-up portion of Fig. 1 below) and two free legs (combination of 10/13/8 defining central recess 18, see Fig. 1) extending upwardly from the base to define a recess for inserting the rod; wherein each of the legs comprises a first portion (see marked-up portion of Fig. 1 below; portions of tulip 10 below arms 13) extending away from the base,  and wherein each of the legs further comprises an elongate extension member (13/8), and wherein an inner wall of each of the extension members is threadless (inner walls of extension members 8 are shown as threadless, see Figs. 1-3).  Additionally, Gorek discloses that a breakaway portion (22) having a reduced wall thickness or width (see paragraph [0046]) may be provided to facilitate separating of the arms 13 and the blades 8 from the tulip 10 (see paragraph 

    PNG
    media_image1.png
    317
    669
    media_image1.png
    Greyscale

Gorek fails to disclose wherein each of the legs comprises a second portion connected to an end of the first portion opposite the base and extending from the first portion further away from the base, and wherein a first downwardly facing engagement surface is provided on at least part of the first portion and a second downwardly facing engagement surface is provided on at least part of a second portion, wherein the first and second downwardly facing engagement surfaces are positioned at a same radial distance away from the central axis such that both are configured to engage and restrict movement of a fixation device away from the base of the receiving part to secure the rod in the recess, wherein the breakaway portion is provided between the first portion and the second portion to facilitate breaking away of the second portion from the first portion; and wherein the elongate extension member is connected to an end of the second portion opposite the first portion and extending from the second portion further away from the base.  However, Butler discloses a bone anchor (310) that includes a receiving part (318/314) for receiving a rod for couple the rod (321) to a shank (316), the receiving part having a central axis and comprising a base (326) and two free legs (367/369/342/344) extending upwardly from the base to define a recess (350/352) for 
Regarding claim 4, Gorek discloses wherein the extension members are less stiff than the first portions of the legs (see paragraphs [0037] and [0045] and Figs. 1-4).
Regarding claim 5, Gorek discloses wherein the extension members are radially flexible (see paragraphs [0037] and [0045]), such that the extension members are configured to be spread apart from each other (see Fig. 4).
claim 6, Gorek discloses wherein the extension members are torsionally flexible (extension members can be twisted at recesses 14/14a; see also paragraph [0053]; made of a resilient material).
Regarding claim 7, Gorek discloses wherein the extension members are curved in a circumferential direction in a shape of a segment of a tube (see paragraph [0039]; circular ring shape).
Regarding claim 10, Gorek suggests wherein a wall of each of the extension members defines at least one recess (14a) configured to increase flexibility of the extension members.
Regarding claims 11 and 12, Butler discloses that the extension members (342/344) and leg are fixedly connected to the leg second portions (376) by being bonded or fused to them (see paragraph [0083]; welds).  It would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the bone anchor of Gorek to have the extension members fixedly connected to the leg second portions in order to prevent against unintentional breaking off the extension members during flexion of the extension members, and because such a modification merely involves substituting one known mechanism for attaching parts of a bone anchor for another known mechanism for attaching parts of a bone anchor without any unpredictable results.  
Regarding claim 13, Butler suggests wherein the extension members are configured to be removably connected to the second portions of the legs (via weld 363, see paragraph [0083]).  It would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the invention to make the extension 
Regarding claim 16, Gorek discloses wherein the extension members are elastically flexible (see paragraph [0053], e.g.).
Regarding claim 17, Gorek discloses wherein the receiving part and the shank are fixedly connected to each other, forming a monoaxial bone anchor (see paragraph [0035], e.g.).
Regarding claim 18, Gorek discloses wherein the receiving part and the shank are configured to be pivotably connected to each other, forming a polyaxial bone anchor (see paragraph [0035], e.g.).
Regarding claim 21, Butler suggests wherein the second portion (376) of each of the legs is a solid part that extends circumferentially from one side of the receiving part to an opposite side of the receiving part and is devoid of any radially extending through holes (see Figs. 18-32).  It would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the invention to make the second portions solid parts that extend circumferentially from one side of the part to an opposite side of the receiving part in order to facilitate continuous threading of a fixation device along the second portion without any interruptions via radially extending through holes. 
Claims 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Gorek in view of Butler, and further in view of U.S. Patent Application Publication No. 2009/0221877 (Woods).
claims 14 and 15, Gorek in view of Butler fails to suggest wherein for each of the legs, the extension member is configured to be connected to the second portion via a form fit connection, wherein each of the extension members is configured to engage a groove provided at a free end of the second portion of each leg.  However, Woods discloses a bone anchor (10) wherein extension members (20) are configured to be connected to legs (32) via a form fit connection (see paragraph [0030]), wherein each of the extension members is configured to engage a groove (26) provided at a free end of the second portion of each leg (see paragraph [0030]; base may include slot 26 configured for receiving a tab 36 located on the blade and vice versa).  It would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the bone anchor of Gorek to have the extension members connected to the leg second portions via a form fit in order to prevent against unintentional breaking off the extension members during flexion of the extension members, and because such a modification merely involves substituting one known mechanism for attaching parts of a bone anchor for another known mechanism for attaching parts of a bone anchor without any unpredictable results.  
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Gorek in view of Butler, and further in view of U.S. Patent Application Publication No. 2015/0164569 (Reitblat).
Regarding claim 19, Gorek in view of Butler fails to suggest wherein a greatest outer width between outer surfaces of the extension members in an unflexed condition is smaller than at least one of a greatest outer width between outer surfaces of the first portions of the legs or a greatest outer width between outer surfaces of the second   However, Reitblat discloses a bone anchor (60) including leg first portions (42) separated from leg second portions (61) by a breakaway portion (62), and extension members (63) extending from the second portions, wherein a greatest outer width between outer surfaces of the extension members in an unflexed condition is smaller than a greatest outer width between outer surfaces of the first portions of the legs (see Fig. 2B).  It would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the outer width of the extension members to be smaller than an outer width of the first portions of the legs as suggested by Reitblat in order to reduce the profile of the extension members such that they are minimally invasive.    
Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Gorek in view of Butler, and further in view of U.S. Patent Application Publication No. 2011/0098755 (Jackson).
Regarding claim 25, Gorek suggests the assembly including a pedicle screw (20) that may be a polyaxial screw (see paragraph [0035]), and Butler suggests the bone anchor including a pedicle screw (16) having a head (22) formed at an end of a shank (20).  Gorek in view of Butler fails to suggest wherein the head is insertable into a receiving part through an opening defined at an end of the receiving part opposite two free legs.  However, Jackson discloses a polyaxial pedicle screw assembly (3401, see Figs. 222-227), wherein a pedicle screw includes a head (3408) formed at an end of a shank (3404), wherein the head is insertable into a receiving part (3410) through an opening defined at an end of the receiving part opposite two free legs (see paragraph [0589] and Figs. 222-227; head is bottom-loaded into the receiving part).  It would have .    
Claims 26 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2015/0094781 (Paroth) in view of Butler.
Regarding claims 26 and 27, Paroth discloses a bone anchor (11/14/4) comprising: a shank (11) for anchoring to a bone or a vertebra; and a receiving part (14/4) for receiving a rod for coupling the rod to the shank, the receiving part having a central axis and comprising a base and two free legs extending upwardly from the base to define a recess for inserting the rod (see marked-up Fig. 8 below and Figs. 7-10); wherein each of the legs comprises a first portion extending away from the base (see marked-up Fig. 8 below and Figs. 7-10), and a second portion connected to an end of the first portion opposite the base and extending from the first portion further away from the base (see marked-up Fig. 8 below and Figs. 7-10), wherein a breakaway portion (16) having a reduced wall thickness or width is provided between the first portion and the second portion to facilitate breaking away of the second portion from the first portion (see Figs. 7-10 and paragraph [0043]); and wherein each of the legs further comprises an elongate extension member connected to an end of the second portion opposite the first portion and extending from the second portion further away from the base (see marked-up Fig. 8 below and Figs. 7-10), wherein the extension members are at least as 

    PNG
    media_image2.png
    456
    554
    media_image2.png
    Greyscale

Paroth is silent as to whether a first downwardly facing engagement surface is provided on at least part of the first portion and a second downwardly facing engagement surface is provided on at least part of the second portion, wherein the first and second downwardly facing engagement surfaces are positioned at a same radial 
Response to Arguments
Applicant’s arguments with respect to claims 1-8, 10-19, 21, 22, and 25-27 have been considered but are moot in view of the new grounds of rejection.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS J PLIONIS whose telephone number is (571)270-3027.  The examiner can normally be reached on Monday - Friday, 10:00 a.m. - 6:00 p.m. EST.  
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Robert, can be reached on 571-272-4719.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/NICHOLAS J PLIONIS/Primary Examiner, Art Unit 3773